Citation Nr: 9912510	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from April 1963 to May 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 1988 the case was remanded in light of the veteran's 
request to appear at a hearing before a member of the Board.  
The veteran testified at a hearing held before the 
undersigned member of the Board in March 1999.  A transcript 
of that hearing has been associated with the record on 
appeal.  

During his personal hearing the veteran raised a separate 
claim of entitlement to service connection for a psychiatric 
disorder claimed to be the result of his service-connected 
seizure disorder.  However, since such a claim is not 
presently on appeal, it is referred to the RO for appropriate 
development and adjudication.


REMAND

The VA has a duty to assist claimants in the development of 
all facts pertinent to their claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
also includes obtaining medical records where indicated by 
the facts and circumstances of the case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

During his personal appearance in March 1999 the veteran 
testified that he had filed a claim seeking Social Security 
Administration (SSA) disability benefits, but had not 
received a response yet.  The records pertaining to the 
veteran's application for SSA benefits and all medical 
information that is being considered by SSA in rendering its 
decision are not on file.  These records, particularly the 
reports of any examinations conducted by the SSA could be 
pertinent to the adjudication of the veteran's claim.  
Therefore, the VA has a duty to assist the veteran in 
gathering those records.   See Collier v. Derwinski, 1 
Vet.App. 413 (1991); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992); Masors v. Derwinski, 2  Vet.App. 181 (1992); and 
Brown v. Derwinski, 2 Vet.App. 444 (1992).

Moreover, during his hearing the veteran testified that VA 
had referred him for vocational rehabilitation.  The VA 
vocational rehabilitation records are not on file.  If there 
is a separate VA vocational rehabilitation folder it should 
be obtained prior to further review on appeal.  Additionally, 
the RO should conduct a social and industrial survey to 
assess the impact of the veteran's service-connected and non-
service-connected disabilities on his employability.  The 
survey should include a review of the veteran's employment 
history and the circumstances of his termination of 
employment.

Finally, the veteran testified in March 1999 that he was 
scheduled for a VA examination later that month.  If an 
examination was conducted, the report should be obtained and 
associated with the claims file.  If a VA examination was not 
conducted, one should be scheduled in order to properly 
ascertain the level of severity of his disabilities. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request from the 
veteran a list with the names of all VA 
and private doctors and/or health care 
facilities where he has been treated for 
his disabilities.   The RO should obtain 
all medical records from all the sources 
reported by the veteran.  The Board is 
specifically interested in all the 
records of any treatment afforded to the 
veteran at VA facilities. The RO should 
particularly make sure that the records 
of any other VA examination afforded to 
the veteran during or after March 1999 
are obtained.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to the 
application, denial or award of 
disability benefits to the veteran.  The 
RO should obtain copies of denial or 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if necessary, any 
additional medical records relied upon 
concerning claims/appeals filed by the 
veteran's for SSA disability benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  The RO should 
respectfully invite the attention of the 
SSA to 38 U.S.C.A. § 5106 (West 1991).  
All of these records are to be associated 
with the claims folder and any attempts 
to obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  The RO should obtain, for association 
with the claims folder any existing VA 
vocational rehabilitation folder and any 
available subfolders pertaining to the 
veteran.  

4.  The RO should conduct a social and 
industrial survey for the purpose of 
assessing the veteran's employment 
history and day-to-day functioning.  The 
veteran's employment and educational 
histories as well as any seizures that 
may have been witnessed by others should 
be developed to assist in the 
adjudication of his claim.  

5.  If a VA disability compensation 
examination was not conducted in March 
1999 as the veteran indicated during his 
personal appearance, one should be 
promptly scheduled to ascertain the 
severity and extent of the veteran's 
seizure disorder.  The claims folder, to 
include specifically a copy of the social 
and industrial survey should be made 
available to the examiner for review 
prior to the examination.  All indicated 
special studies should be accomplished, 
and clinical findings should be reported 
in detail.  The examiner is requested to 
review the medical records and indicate 
whether there is medical documentation 
reflecting what could be considered to be 
major and minor seizures and the number 
that were documented during the year 
prior to the examination. The examiner 
should indicate whether or not 
considering the medical extent of the 
veteran's seizure disorder, employment 
would be feasible.  The examiner's report 
should also include a complete rationale 
for all conclusions reached.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

7.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  In the readjudication of this 
claim the RO must consider all 
potentially applicable rating criteria 
for the veteran's disability.  Further, 
the RO should adjudicate all matters that 
are found to be inextricably intertwined, 
prior to returning the case to the Board 
for further appellate review.  If any 
intertwined issue is denied and no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.  Finally, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).
  
8.   While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995). The veteran is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claim, and that failure to 
cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

Thereafter, if any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and given a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  The veteran need take no further action until he is 
further informed and no inference should be drawn regarding 
the final disposition of this claim as a result of this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







